Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 31, 2016

The Court of Appeals hereby passes the following order:

A17A0115. MATTHEW BRETT BAILEY v. THE STATE.

      Matthew Brett Bailey filed a motion to seal his criminal records pursuant to
OCGA § 35-3-37 (m). The trial court denied the motion by order entered on February
21, 2014. Bailey filed a motion for reconsideration, which the court denied. He then
filed a second motion for reconsideration, which the court also denied. On February
29, 2016, Bailey filed a notice of appeal to this Court. We lack jurisdiction because
the appeal is untimely.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). The filing of a motion for reconsideration does not extend the
time for filing a notice of appeal, and the denial of such a motion is not directly
appealable. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); Bell v.
Cohran, 244 Ga. App. 510 (536 SE2d 187) (2000). Here, Bailey filed his notice of
appeal more than two years after entry of the trial court’s order denying his motion
to seal records. The notice of appeal is untimely as to the trial court’s order denying
his motion to seal records and invalid as to the order denying his second motion for
reconsideration.
      This appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     08/31/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.